{¶ 27} I respectfully dissent. Although it appears from the legislative history that the legislature intended to give great leeway to the contracting parties to agree upon terms and conditions that preclude coverage for bodily injury or death suffered by an insured, it is difficult to get around the plain wording of R.C. 3937.18(I). R.C. 3937.18(I) limits its provisions to a "motor vehicle [that] is not specifically identified in the policy under which a claim is made . . ."
 {¶ 28} Perhaps the answer lies with more guidance from the legislature or the Ohio Supreme Court where this issue is currently being reviewed.